
	

113 HR 2997 IH: One In, Two Out Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2997
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. McCaul (for
			 himself, Mr. Williams,
			 Mr. Thornberry,
			 Ms. Jenkins,
			 Mr. Conaway,
			 Mr. Rice of South Carolina,
			 Mr. Pearce,
			 Mr. Neugebauer, and
			 Mr. Cook) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require each agency to repeal two existing regulations
		  before issuing a new regulation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 One In, Two Out
			 Act.
		2.Repeal of
			 regulations required before issuance of a new rule
			(1)Requirement for
			 ruleAn agency may not issue
			 a rule unless such agency has repealed two or more rules described in paragraph
			 (4) that, to the extent practicable, are related to the rule.
			(2)Requirement for
			 major rule
				(A)Repeal
			 requiredAn agency may not
			 issue a major rule unless—
					(i)such agency has repealed two or more rules
			 described in paragraph (4) that, to the extent practicable, are related to the
			 major rule; and
					(ii)the
			 cost of the new major rule is less than or equal to the cost of the rules
			 repealed.
					(B)Certified
			 costFor any rule issued in
			 accordance with subparagraph (A), the Administrator of the Office of
			 Information and Regulatory Affairs of the Office of Management and Budget must
			 have certified that the cost of the new major rule is equal to or less that the
			 cost of the rules repealed.
				(3)Publication
			 requiredAny rule repealed under paragraph (1) or (2) shall be
			 published in the Federal Register.
			(4)ApplicabilityThis
			 section—
				(A)applies to any rule or major rule that
			 imposes a cost or responsibility on a nongovernmental person or a State or
			 local government; and
				(B)shall not apply to
			 any rule or major rule—
					(i)that
			 relates to the internal policy or practice of an agency or procurement by the
			 agency; or
					(ii)that is being revised to be less burdensome
			 to decrease requirements imposed by the rule or cost of compliance.
					(5)DefinitionsIn
			 this section:
				(A)AgencyThe term agency has the
			 meaning given that term in section 551 of title 5, United States Code.
				(B)Major
			 ruleThe term major
			 rule has the meaning given that term in section 804 of title 5, United
			 States Code.
				(C)RuleThe
			 term rule has the meaning given that term in section 551 of title
			 5, United States Code.
				(D)StateThe term State means each of
			 the several States, the District of Columbia, each territory or possession of
			 the United States, and each federally recognized Indian tribe.
				
